      Case 2:20-cv-00100-DPM Document 18 Filed 08/28/20 Page 1 of 1




          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                     DELTA DIVISION

MICHAEL McDOWELL
ADC #148366                                                 PLAINTIFF

v.                       No. 2:20-cv-100-DPM

ASA HUTCHINSON, Governor,
State of Arkansas, et al.                                DEFENDANTS


                             JUDGMENT
     McDowell's claims against Governor Hutchinson and Attorney
General Rutledge are dismissed with prejudice. All his other claims
are dismissed without prejudice.




                                   D.P. Marshall Jr.
                                   United States District Judge
